UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALPHONSO HARPER, a/k/a AJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00179-1)


Submitted:   February 25, 2016               Decided:    March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alphonso Harper, Appellant Pro Se. Gary L. Call, Jennifer Rada
Herrald, Samuel D. Marsh, Assistant United States Attorneys,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alphonso Harper appeals the district court’s order denying

his   motion   for     reduction       of   sentence    under     18    U.S.C.

§ 3582(c)(2) (2012).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Harper, No. 2:09-cr-

00179-1   (S.D.W.    Va.   Dec.   8,   2015).    We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2